Exhibit 10.2
CHICO’S FAS, INC.
CASH BONUS INCENTIVE PLAN
1. PURPOSE OF THE PLAN.
     The purpose of the Plan is to advance the interests of the Company and its
stockholders by providing incentives in the form of cash bonus awards to certain
executives and other key employees of the Company and its Subsidiaries. The Plan
is intended to enable the Company to attract and retain appropriate executive
and key employee talent and to motivate such officers and key employees to
manage and grow the Company’s business and to attain the performance goals
articulated under the Plan.
2. DEFINITIONS.
     The following capitalized terms used in the Plan have the respective
meanings set forth in this Section:
     (a) “AWARD” means a cash bonus award granted pursuant to the Plan.
     (b) “BOARD” means the Board of Directors of the Company.
     (c) “CODE” means the Internal Revenue Code of 1986, as amended, or any
successor thereto.
     (d) “COMMITTEE” means the Compensation and Benefits Committee of the Board,
or any successor thereto or any other committee designated by the Board to
assume the obligations of the Committee hereunder, which Committee shall be
comprised solely of two or more outside directors of the Board.
     (e) “COMPANY” means Chico’s FAS, Inc., a Florida corporation, and its
Subsidiaries.
     (f) “DISABLED” means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months.
     (g) “EFFECTIVE DATE” means the date on which the Plan takes effect in
accordance with Section 13 of the Plan.
     (h) “PARTICIPANT” means an employee of the Company or any of its
Subsidiaries who is selected by the Committee to participate in the Plan
pursuant to Section 4 of the Plan.
     (i) “PERFORMANCE-BASED EXCEPTION” means the performance-based exception
from the tax deductibility limitation imposed by Section 162(m) of the Code, as
set forth in Section 162(m)(4)(C) of the Code.

 



--------------------------------------------------------------------------------



 



     (j) “PERFORMANCE GOALS” means one or more of the following, as selected by
the Committee: net sales; revenue; revenue growth or product revenue growth;
operating income (before or after taxes); pre- or after-tax income (before or
after allocation of corporate overhead and bonus); net earnings; earnings per
share; net income (before or after taxes); return on equity; total shareholder
return; return on assets or net assets; appreciation in and/or maintenance of
share price; gross profits; earnings (including earnings before taxes, earnings
before interest and taxes or earnings before interest, taxes, depreciation and
amortization); economic value-added models or equivalent metrics; comparisons
with various stock market indices; reductions in costs; cash flow or cash flow
per share (before or after dividends); return on capital (including return on
total capital or return on invested capital); cash flow return on investment;
improvement in or attainment of expense levels or working capital levels;
operating margins, gross margins or cash margin; maintained margin; brand
contribution; year-end cash; debt reductions; shareholder equity; market share;
regulatory achievements; implementation, completion, or attainment of measurable
objectives with respect to research, development, products or projects and
recruiting and maintaining personnel.
     (k) “PERFORMANCE PERIOD” means the Company’s fiscal year or such other
period as designated by the Committee.
     (l) “PLAN” means the Chico’s FAS, Inc. Cash Bonus Incentive Plan.
     (m) “QUALIFIED PERFORMANCE-BASED COMPENSATION AWARD” means an Award that is
designated as such by the Committee that is (i) contingent on the achievement of
one or more Performance Goals and (ii) intended to qualify for the
Performance-Based Exception.
     (n) “SUBSIDIARY” means a subsidiary corporation, as defined in Section
424(f) of the Code (or any successor section thereto).
3. ADMINISTRATION.
     The Plan shall be administered by the Committee. The Committee shall have
the authority to select the employees to be granted Awards under the Plan, to
determine the size and terms of an Award (subject to the limitations imposed on
Awards in Section 5 below), to modify the terms of any Award that has been
granted, to determine the time when Awards will be made, the amount of any
payments pursuant to such Awards, and the Performance Period to which they
relate, to establish Performance Goals in respect of such Performance Periods
and to determine whether such Performance Goals were attained. The Committee is
authorized to interpret the Plan, to establish, amend and rescind any rules and
regulations relating to the Plan, and to make any other determinations that it
deems necessary or desirable for the administration of the Plan. The Committee
may correct any defect or omission or reconcile any inconsistency in the Plan in
the manner and to the extent the Committee deems necessary or desirable. Any
decision of the Committee in the interpretation and administration of the Plan,
as described herein, shall lie within its sole and absolute discretion and shall
be final, conclusive and binding on all parties concerned. Determinations made
by the Committee under the Plan need not be uniform and may be made selectively
among Participants,

 



--------------------------------------------------------------------------------



 



whether or not such Participants are similarly situated. The Committee shall
have the right to deduct from any payment made under the Plan any federal,
state, local or foreign income or other taxes required by law to be withheld
with respect to such payment. The Committee may delegate to one or more
employees of the Company or any of its Subsidiaries, including, but not limited
to the Company’s Chief Executive Officer, the authority to take actions on its
behalf pursuant to the Plan; provided, however, only the Committee may determine
and certify Qualified Performance-Based Compensation Awards granted to executive
officers of the Company.
4. ELIGIBILITY AND PARTICIPATION.
     The Committee shall determine the executive officers and such other
employees who shall be Participants for the Performance Period. Only employees
of the Company or any of its Subsidiaries shall be eligible for selection as
Participants. The designation of Participants may be made individually or by
groups or classifications of employees, as the Committee deems appropriate.
Participants may be granted one or more Awards.
5. AWARDS.
     (a) Performance Goals. Awards under the Plan shall be conditioned on the
attainment of one or more Performance Goals, which Performance Goals shall be
determined and approved by the Committee, in its sole discretion. The Committee
shall determine whether and to what extent each Performance Goal has been met.
The Committee may designate whether an Award granted to a Participant who is an
executive officer of the Company is intended to be a Qualified Performance-Based
Compensation Award. Any such Qualified Performance-Based Compensation Award
granted by the Committee shall be conditioned on the achievement of one or more
Performance Goals and shall include at least a one (1) year Performance Period.
The Performance Goals may be based solely by reference to the Company’s
performance or the performance of a Subsidiary, division, business segment or
business unit of the Company, or based upon the Company’s performance relative
to the performance of one or more companies or an index covering multiple
companies. The Committee may also exclude, if provided in the Award agreement,
charges related to an event or occurrence which the Committee determines should
appropriately be excluded, including (i) restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring charges,
(ii) an event either not directly related to the operations of the Company or
not within the reasonable control of the Company’s management, or (iii) the
cumulative effects of tax or accounting changes in accordance with U.S.
generally accepted accounting principles. With respect to a Qualified
Performance-Based Compensation Award, the grant of such Award, the establishment
of the related Performance Goals and the certification as to whether such
Performance Goals have been satisfied shall be made by the Committee in a manner
and during the period required under Section 162(m) of the Code.
     (b) Target Bonus. The Committee shall determine and specify a target bonus
amount to be payable pursuant to each Award for each Participant.
Notwithstanding any provision of the Plan to the contrary, with respect to
Qualified Performance-Based Compensation Awards, the maximum dollar value
payable to any one individual Participant during any one-calendar-year period is
$5 million.

 



--------------------------------------------------------------------------------



 



     (c) Amount Payable. Subject to the limitations set forth in Section 5(b) of
the Plan, the amount payable pursuant to an Award shall be determined by the
Committee in its sole discretion based on the applicable target bonus amount,
any prescribed weighting of the Performance Goals if more than one, and the
Committee’s determination of whether and to what extent each applicable
Performance Goals have been met. No amounts shall be paid if the Performance
Goal(s) upon which the Award is contingent have not been met.
     (d) Payment. The amount of the Award payable as determined by the Committee
for the Performance Period shall be paid to the Participant in a cash lump sum
within seventy (70) days following the end of the applicable Performance Period.
The Committee shall have the discretion to decrease, but not increase, the
amount of any payment otherwise payable pursuant to an Award based on such
factors as it shall deem appropriate. The Committee shall also have the
discretion to pay a portion of the Award prior to the end of the Performance
Period provided that the Committee determines that the Performance Goal or Goals
have been met prior to such payment and provided further that the payment
conforms with Performance-Based Exception rules under Section 162(m) of the
Code.
     (e) Termination of Employment. If a Participant dies, becomes Disabled,
retires, is assigned to a different position that renders the Participant
ineligible for the Award or is granted a leave of absence, or if the
Participant’s employment is otherwise terminated for any reason prior to the
last day of the Performance Period, the Employee shall forfeit any and all
rights with respect to the Award. Notwithstanding the preceding to the contrary,
and with respect only to either (1) a Participant who becomes Disabled prior to
the end of a Performance Period, or (2) a Participant who is eligible to
participate in the Company’s Vice President Severance Plan or Executive
Severance Plan and who incurs a termination of employment with the Company prior
to the end of a Performance Period, if the Performance Goals for the applicable
Performance Period are satisfied and timely certified by the Committee, the
Participant shall receive a pro rata amount of the Participant’s Award for the
portion of the Performance Period during which the Participant actually
participated in the Plan, such pro rata amount to be paid at the same time and
in the same manner as set forth in Section 5(d) of the Plan. If the Performance
Goals for the applicable Performance Period are not satisfied, no amount shall
be paid.
6. AMENDMENTS OR TERMINATION.
     The Committee may amend, alter or discontinue the Plan, but no amendment,
alteration or discontinuation shall be made which would impair any of the rights
or obligations under any Award theretofore granted to a Participant under the
Plan without such Participant’s consent; provided, however, that the Committee
may amend the Plan in such manner as it deems necessary to permit the granting
of Awards meeting the requirements of any applicable law, rule or regulation.
7. NO RIGHT TO EMPLOYMENT.
     Neither the Plan nor any action taken hereunder shall be construed as
giving any Participant or other person any right to continue to be employed by
or perform services

 



--------------------------------------------------------------------------------



 



for the Company or any Subsidiary, and the right to terminate the employment of
or performance of services by any Participant at any time and for any reason is
specifically reserved to the Company and its Subsidiaries.
8. NONTRANSFERABILITY OF AWARDS.
     An Award shall not be transferable or assignable by the Participant other
than by will or by the laws of descent and distribution.
9. OFFSET OF AWARDS.
     Notwithstanding anything to the contrary herein, the Committee, in its sole
and absolute discretion, may reduce any amounts otherwise payable to any
Participant hereunder in order to satisfy any liabilities owed to the Company or
any of its Subsidiaries by the Participant.
10. ADJUSTMENTS UPON CERTAIN EVENTS.
     In the event of any material change in the business assets, liabilities or
prospects of the Company, any division or any Subsidiary, the Committee in its
sole and absolute discretion and without liability to any person may make such
adjustment, if any, as it deems to be equitable as to any affected terms of
outstanding Awards.
11. MISCELLANEOUS PROVISIONS.
     The Company is the sponsor and legal obligor under the Plan and shall make
all payments hereunder, other than any payments to be made by any of the
Subsidiaries (in which case payment shall be made by such Subsidiary, as
appropriate). The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to ensure the payment
of any amounts under the Plan, and the Participants’ rights to the payment
hereunder shall be no greater than the rights of the Company’s (or Subsidiary’s)
unsecured creditors. All expenses involved in administering the Plan shall be
borne by the Company.
12. CHOICE OF LAW.
     The Plan shall be governed by and construed in accordance with the laws of
the State of Florida applicable to contracts made and to be performed in the
State of Florida.
13. EFFECTIVENESS OF THE PLAN.
     The Plan has been approved by the Board and shall be effective as of the
date of its approval by the stockholders of the Company at the Company’s 2010
annual meeting and shall remain in effect until the Company’s annual meeting of
stockholders in 2015.

 